Citation Nr: 0034065	
Decision Date: 12/29/00    Archive Date: 01/08/01	

DOCKET NO.  99-24 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

Periods of active service between 1982 and 1986 and between 
1990 and 1994 have been reported.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from ratings decisions of the VARO in St. 
Louis. 


FINDINGS OF FACT

1.  Manifestations of the degenerative disease of the lumbar 
spine include complaints of pain and discomfort, some 
tenderness, and significant motion restriction.

2.  The overall level of impairment attributable to the low 
back disability is severe in degree. 


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for the 
degenerative disc disease of the lumbar spine have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the evidence of record discloses service 
connection for a low back disability was granted by rating 
decision dated in December 1996.  A 10 percent rating was 
assigned, effective July 31, 1996, the date of receipt of the 
veteran's claim.  The evidence considered by the RO at that 
time included a report of VA examination given the veteran in 
October 1996.  At that time a diagnosis was made of 
degenerative disc disease at the L5/S1 level, causing 
occasional symptoms of mild right sacral radiculopathy of 
minimal impairment and only intermittent distress.

A VA spinal examination was accorded the veteran in February 
1998.  The veteran stated that since his examination in 
October 1996, he had been having increasing frequency of 
painful episodes which he described as sharp, stabbing pain 
radiating down the right lower extremity.  He had been 
wearing a lumbosacral spine corset without a decrease in the 
frequency of events.  He said that he would have severe back 
pain that was near disabling every couple months.  This was 
relieved with nonsteroidal anti-inflammatory agents and 
muscle relaxers.  In April 1997 a computerized axial 
tomography scan showed mild early degenerative changes, 
specifically at the L4/S1 level with a minimal bulge on the 
left laterally at that level without any true herniation.  He 
denied any weight changes.  His only medications included 
Motrin from which he got some relief.

On examination he ambulated without any assistance.  Gait was 
described as steady.  He had no difficulty arising from a 
chair.  Forward flexion was to 70 degrees at which point he 
complained of pain.  Backward extension was from 9 to 20 
degrees and lateral flexion was from 0 to 20 degrees 
bilaterally.  Rotation was from 0 degrees to 40 degrees 
bilaterally.  There was slight discomfort with functional 
activities as evidenced by facial grimacing.  There was 
slight tenderness to palpation over the low lumbosacral spine 
area and in the right paraspinous muscles.  Straight leg 
raising was negative.  Deep tendon reflexes were 2 plus and 
equal to bilateral knee jerks and ankle jerks.  Strength was 
5/5 and equal to bilateral quadriceps.  Dorsiflexion and 
plantar flexion on the right were 4/5 and on the right were 
5/5.

X-ray studies of the spine done at that time showed a 
narrowing of the intervertebral disc space of the L5/S1 
level.  

The examination diagnosis was degenerative disc disease of 
the lumbosacral spine with bulging noted on computerized 
axial tomography scan in April 1997, as well as slight 
weakness on the right.

In February 1998, the chief of the physical medicine 
rehabilitation service at the VA Medical Center in Columbia, 
Missouri, indicated that the veteran had been referred to him 
in April 1997 for an episode of back pain.  He indicated that 
at that time the veteran had significant pain on forward 
bending.  Motion was limited to 25 percent forward bending, 
50 percent left side bending, 75 percent right side bending, 
75 percent rotation to the right, and 75 percent rotation to 
the left.  The veteran had a similar episode of back pain in 
early February which necessitated his being out of work for 
several days. 

X-ray studies done within the past year reportedly showed 
that the veteran had degenerative disc disease at the L2 
level.  He had minimal bulging at the L4/L5 level, 
degenerative changes of the L4/L5 facets on the right and 
osteophytes at the L5/S1 level.  He also had spondylosis of 
the 5th lumbar vertebra on the right that was unilateral.  No 
spondylolisthesis was present. 

The physician believed the veteran had developed arthritis 
and possibly recurrent minimal damage to the discs which had 
led to intermittent bouts of back pain which required time 
off from work and rest.  He believed with proper management 
and therapy, the veteran should be able to continue working.  
He noted that it was also likely the veteran would have 
recurrent bouts of back pain that would interfere with his 
ability to work.

By rating decision dated in June 1998, the disability rating 
for the back disease was increased to 20 percent, effective 
January 26, 1998.  

Of record are reports of periodic VA outpatient visits 
between 1995 and 1999.  At the time of one such visit to the 
VA orthopedic clinic in June 1999, he was prescribed Motrin. 
He was also to perform quadriceps strengthening exercises.  
He was to return in 6 months.

At the time of an August 1999 spinal examination., the 
examiner noted the medical records were available and were 
reviewed.  These included records from the VA medical center.  
It was indicated that since the rating examination accorded 
the veteran in 1998, he complained of radiation of pain down 
the right leg had continued.  He added that he also had found 
that he had decreased tolerance for certain positions, such 
as standing or sitting.  He had also noticed that he had had 
to miss more work secondary to his back discomfort.  He 
stated that over the past 132 months he had missed about 10 
days secondary to his back discomfort.  He described his 
daily discomfort level as about a 7 out of 10.  All 
treatments included nonsteroidals such as Motrin, which he 
took on an as-needed basis, and Flexeril as needed for muscle 
spasms.  The veteran stated the spasms led to bed rest for 2 
to 3 days at a time.  

He also utilized a lumbosacral support which he had had for 
the past couple years.  He utilized that when he had to do 
prolonged standing at his job.  He stated that he had to sit 
down about every 30 to 40 minutes because of the back pain 
while at work.  He described bending as somewhat an 
aggravating factor for him as well and he added that he was 
not able to lift any heavy items.  He denied any surgery and 
had no repeat injuries aside from recurrent strains.  

On examination he ambulated without assistive devices.  Gait 
was steady.  He had no difficulty getting on the examination 
table.  Deep tendon reflexes were two plus to bilateral ankle 
jerks and knee jerks.  Strength was 5/5 to left quadriceps 
and 4/5 to right quadriceps.  Knee extension and flexion on 
the left were 5/5, and on the right 4/5.  Dorsiflexion and 
plantar flexion of the ankle was 5/5 on the left and 4/5 on 
the right.  Straight leg raising was negative.  There was no 
atrophy.  Musculature of the back was normal.  There was mild 
tenderness with palpation and the right paraspinous muscle 
region of the lower lumbosacral area.  There was no 
tenderness over the spinous process.  He was able to rise on 
his toes, but he complained of back pain in the lower 
lumbosacral region with this maneuver.

Forward flexion of the spine was from 0 to 40 degrees, at 
which  point he stopped secondary to complaints of pain.  
Lateral bending to the right was from 0 to 50 degrees.  To 
the left it was from 0 to 10 degrees.  These were limited by 
pain and discomfort.

An X-ray study of the spine was normal except for notation of 
minimal vascular calcification.

The examination diagnosis was positive degenerative disc 
disease, with increasing complaints of pain and discomfort.  
It was noted this was exacerbated by his occupation as a 
sterile processing technician, a job which required him to 
stand. 

Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2000).  The percentage ratings contained in the rating 
schedule represent as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations 
generally.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation to be assigned, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of this condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2000).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and weakness is 
as important as limitation of motion, and a part which 
becomes disabled on use must be regarded as seriously 
disabled.  However, a little used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, for example.  38 C.F.R. § 4.40.  The provisions of 
38 C.F.R. §§ 4.45 and 4.59 contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are also ratable considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable joints, due to healed injury, as 
at least minimally compensable. 

The United States Court of Appeals for Veterans Claims 
(Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995), held that 
where an evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
59.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue, which are 
related to the determination of the matter, the benefit of 
the doubt in resolving each issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (1991).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a 
veteran need only demonstrate there be an approximate balance 
of positive and negative evidence in order to prevail.  

The Court has held the diagnostic codes predicated on 
limitation of motion do not prohibit consideration of the 
higher rating based on the functional loss due to pain on use 
due to flare-ups under 38 C.F.R. §§ 3.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. (1997), and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

Therefore, consideration of an increased evaluation based on 
functional loss due to pain or due to flare-ups with 
limitation of motion of the lumbar spine is proper.  The VA 
General Counsel Precedent Opinion has held Diagnostic Code 
5293 which addresses intervertebral disc syndrome, the 
diagnostic code under which the RO has rated the veteran's 
low back disability, involves loss of range of motion and the 
consideration of 38 C.F.R. §§ 4.40 and 4.45 are applicable.  
VAOPGCPREC 36-97.

In this case, the RO has assigned a 20 percent evaluation for 
the veteran's low back disability under Diagnostic Code 5293.  
That evaluation contemplates not more than moderate 
intervertebral disc syndrome with recurrent attacks.  For the 
next higher evaluation of 40 percent there is required severe 
intervertebral disc syndrome productive of recurring attacks 
with intermittent relief.  

The Board is of the opinion that the most recent examination 
of record raises a question as to which of two evaluations 
would more properly classify the severity of the veteran's 
low back disability.  38 C.F.R. § 4.7.  In this regard, the 
Board notes that the veteran has continued to suffer from low 
back pain which is exacerbated by activity.  Notation was 
made by the examiner at the time of the August 1999 
examination, that the veteran was experiencing increasing 
complaints of pain and discomfort associated with his 
degenerative disc disease.  The record reflects that 
performance of his duties as a technician who has to stand 
most of the time exacerbates his pain.  The veteran has 
reported that he has had to miss almost one day a month from 
work secondary to his back discomfort. 

The August 1999 VA spinal examination report shows that pain 
was visibly manifested on range of motion of the back in all 
directions.  The range of motion studies obtained on this 
examination also raise a question as to whether they should 
be considered moderate or severe in degree.

As the evidentiary record has raised a question as to which 
of two evaluations would more properly classify the severity 
of the veteran's low back disability, the Board finds that 
the higher evaluation, or 40 percent under Diagnostic Code 
5293, must be assigned with application of pertinent 
accompanying criteria.  38 C.F.R. § 4.7.

In considering potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has also 
considered whether the assignment of separate evaluations 
under the additional diagnostic codes for rating the lumbar 
spine is warranted and whether consideration of the 
principles set out in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
is warranted.

First, the Board notes that pyramiding, that is, the 
evaluation of the same disability under various diagnoses, 
under a different diagnostic code, is to be avoided when 
rating a veteran's service-connected disability.  38 C.F.R. 
§ 4.14.  It is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating him under several diagnostic codes.  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994). 

In this instance, Diagnostic Code 5293 contemplates 
consideration of limitation of motion.  Evaluation of such 
symptomatology under Diagnostic Codes 5292 or 5295 in 
addition to evaluation of Diagnostic Code 5293 would thus 
clearly constitute pyramiding, compensating the veteran for 
identical manifestations under different diagnoses.  See 
Esteban.

Diagnostic Code 5292 contemplates limitation of motion of the 
lumbar spine and permits a maximum evaluation of 40 percent 
for severe limitation of motion.  Diagnostic Code 5295 
contemplates lumbosacral strain which is severe and permits a 
maximum evaluation of 40 percent.  There is no competent 
evidence of separate and distinct symptomatology resulting 
from the veteran's low back disability to warrant the 
assignment of a separate rating. 

The Board notes a  higher disability evaluation than 40 
percent is available under the schedule for rating 
disabilities of the spine.  For example, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5286, pertaining to lumbar 
ankylosis, a 100 percent evaluation is warranted for complete 
bony fixation of the spine at an unfavorable angle, with 
marked deformity and involvement of major joints, and a 60 
percent evaluation is warranted for ankylosis at a favorable 
angle.  Ankylosis is defined as immobility and consolidation 
of joint due to disease, joint or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).

As the veteran's spine is not ankylosed, application of 
38 C.F.R. § 4.71a under Diagnostic Code 5286 is not for 
application. The same can be said for Diagnostic Code 5289 
for unfavorable ankylosis of the lumbar spine for which a 60 
percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289.

The Board also notes 38 C.F.R. § 4.71a, Diagnostic Code 5285 
which pertains to residuals of vertebral fractures.  Under 
that code, a 100 percent evaluation is warranted with cord 
involvement, where the veteran is bedridden, or where he 
requires long leg braces.  Lesser involvement is evaluated 
based on limited motion or nerve paralysis.  A 60 percent 
evaluation is warranted when there is no cord involvement, 
but there is abnormal mobility requiring the use of a neck 
brace/jury mast.

The competent medical evidence does not show that the veteran 
suffered any cord involvement, nor does such evidence show 
that he is bedridden, requires long leg braces, has abnormal 
mobility, or requires the use of a leg brace.  Thus, an 
increased evaluation under Code 5285 is not warranted.  The 
Board further notes that under Code 5285 in other cases where 
residuals are rated in accordance with the evidence of 
limited motion or muscle spasm, a 10 percent evaluation 
should be added for demonstrable deformity of a vertebral 
body.  The claims file is absent competent evidence of such 
deformity such as to warrant the assignment of an additional 
10 percent evaluation under Diagnostic Code 5285.

Returning to consideration of existing evaluation for the low 
back disability under Code 5293, the Board notes that the 
currently granted 40 percent evaluation is not the maximum 
schedular evaluation.  Code 5293 provides for a 60 percent 
evaluation where there is evidence of a pronounced condition, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurologic findings appropriate to 
the site of the diseased disc, with little intermittent 
relief.  38 C.F.R. § 4.71a.

In this case, the evidentiary record, particularly the August 
1999 examination of the veteran is negative for any competent 
evidence of pronounced intervertebral disc syndrome with 
manifestations as set out above.

With respect to DeLuca, the Court held that where evaluation 
is based on limitation of motion, the question of pain and 
functional loss are additionally disabling factors that must 
be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The Court has 
held that where a diagnostic code is not predicated on the 
limited range of motion, the provisions of 38 C.F.R. §§ 4.40, 
4.45 with respect to pain do not apply.  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).

Moreover, it has been held that consideration of functional 
loss due to pain is not required when the current rating is 
the maximum disability rating available for limitation of 
motion.  Johnston v. Brown,  10 Vet. App. 80, 85 (1997)  The 
veteran, as discussed above, is not in receipt of the maximum 
disability evaluation of 60 percent assignable under 
Diagnostic Code 5293.

The VA Office of the General Counsel has issued a precedent 
opinion that appears to mandate such consideration in 
connection with the evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, held to be based on the limitation of 
motion, even where the veteran is in receipt of the maximum 
percentage under Diagnostic Code s for limitation of motion.  
See VAOPGCPREC 36-97.  The veteran is in receipt of the 
maximum evaluation of 40 percent under Codes 5292 and 5295.

In this instance, the veteran has not demonstrated any 
additional significant functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, 4.59.  
The current 40 percent evaluation contemplates limitation of 
motion and pain associated with weakness and fatigability 
resulting from musculoskeletal impairment.  The veteran 
currently evidences no additional manifestations as 
contemplated by the above, such as atrophy, incoordination, 
swelling or deformity.  The granted 40 percent evaluation 
already contemplates severe symptomatology under Diagnostic 
Code 5293 and 5295.


ORDER

Entitlement to an evaluation of 40 percent for degenerative 
disease of the lumbar spine is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.



		
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge
	Board of Veterans' Appeals







